DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the localized thickenings as recited in claim 11, the compressible layer as recited in claims 13-14, and the support layer being multiple layers as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference 3’ in Figures 1-2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “the varnishing layer envisages the presence of non-image areas” is not clear in meaning or scope.  In particular, the term “envisages” is defined by Google’s English dictionary (provided by Oxford languages) to mean “contemplate or conceive as a possibility or a desirable future event” or “to form a mental picture of (something not yet existing or known).”  Thus it is not clear whether the “non-image areas” of the varnishing layer are actually intended to be positively recited structural elements or not.  In an effort to advance prosecution of the application, the Examiner has interpreted claim 1 as intending to include the non-image areas of the varnishing layer on the blanket or slab.  However, appropriate correction and/or clarification is required such that the scope of claim 1 is clear and concise.    
With respect to claim 12, it is noted that this claim recites “a support layer” and it is unclear whether this recited support layer is the same layer recited in claim 1 or intended to be a different layer.  
With respect to claim 16, the language of this claim is awkward (particularly regarding the phrases “in turn” and “a type same as”) and it is suggested that it be amended to use language such as the following:
--…wherein said support layer comprises multiple layers including an end layer facing the varnishing layer, the end layer comprised of the same material as the varnishing layer.—
Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levi Acobas (EP 3 543 012 A2).
With respect to claim 1, Levi Acobas teaches a blanket or slab for overprint varnishing comprising at least a varnishing layer 3 and a single-layer or multilayer support 2, 4, 5 of uniform thickness, wherein the varnishing layer 3 is made of non-cross-linked thermoplastic elastomeric polymer (paragraph [0018], [0037]), wherein the varnishing layer envisages the presence the presence of non-image areas 10 where no transfer of varnish takes place, wherein the non-image areas are areas of the varnishing layer that lack material and extend from the outer surface of the varnishing layer to a depth which is no less than half the thickness of the varnishing layer 3 (Fig. 1), wherein at least one non-image area 10 delineates a geometric shape having an area (see Fig. 4) and wherein the varnishing layer having non-image areas is a physical reproduction of a digital model obtained with additive technology (see paragraph [0018], [0037] and Figures 1-5).  Note Levi Acobas is silent with respect to the exact size of the geometric shapes of the non-image areas and whether there is at least one having an area of less than 5 mm2.  However, the provision of image/non-image areas of any desired size and/or shape on a varnishing blanket/printing member is an obvious matter of design choice.  Thus, there is no unobviousness in the geometric shapes of the non-image areas of Levi Acobas to be sized to any desired size and configured in any desired shape, such as geometrical shapes with an area of less than 5 mm2, to provide varnish application only to the desired areas of the desired size on the substrate.      
With respect to claims 2-5, Levi Acobas shows the geometric shape is complex and includes an irregular polygon that can be considered to be mixtilinear, as shown in Figure 4.  Note mixtilinear is understood to mean containing or consisting of lines of different kinds such as curved and straight and the shapes shown in Figure 4 of Levi Acobas include complex geometrical shapes of irregular polygons that can be considered to be “mixtilinear” as recited.  Also note that portions of the complex shapes shown in Figure 4 include at least one curvilinear portion with a radius of curvature that varies.    
With respect to claim 6, Levi Acobas teaches the varnishing layer 3 having a thickness comprised between 0.06 mm and 2.00 mm, as described in paragraph [0041].
With respect to claim 7, Levi Acobas teaches the varnishing layer 3 has an outer surface having a roughness comprised between 0.2 μm and 15.0 μm, as described in paragraphs [0052]-[0055].
With respect to claim 8, Levi Acobas teaches the elastomeric thermoplastic polymer is a polyurethane, as described in paragraph [0019].
With respect to claims 9-10, Levi Acobas teaches the polyurethane is mixed with a silicone polymer and can be considered to be silicone-based, as described in paragraph [0020].
With respect to claim 11, Levi Acobas teaches the varnishing layer has localized thickenings which exactly delimit the non-image areas, as described in paragraph [0050] and Figure 5.
With respect to claim 12, Levi Acobas teaches the support layer is made of PET or PVC or PC or PMMA or TPU or metal, as described in paragraph [0022] and [0038].
With respect to claim 13, Levi Acobas teaches a compressible layer 5, as described in paragraph [0044] and shown in Figures 2-3.
With respect to claim 14, Levi Acobas teaches the compressible layer 5 is made of thermoplastic polyurethane-based material and expanding additives, as described in paragraph [0047].
With respect to claim 15, Levi Acobas teaches the varnishing layer is free from additives, plasticizers and molecular cross-linking agents, as described in paragraph [0028]. 
With respect to claim 16, Levi Acobas teaches the support layer 2, 4, 5 is a multilayer including an end layer 2, 5 facing the varnishing layer 3 (see Figs. 2, 3) and “of a type same as the varnishing layer” as broadly recited.  Note both the layer 5 is described as being a “thermoplastic polyurethane” (paragraph [0047]) while layer 2 is described as a polymeric material (paragraph [0038]) and either of these layers 2, 5 can be considered to be of “a type same as the varnishing layer” (which is described as a thermoplastic polymer such as thermoplastic polyurethane in paragraph [0039]) to the extent the claim is clear in meaning and scope.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murphy et al. (US 2008/0053326 A1) and Gelbart (US 6,520,084 B1) each teach a method of making a printing plate/blanket by additive technology that has similarities to the claimed subject matter that are readily apparent.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
August 27, 2022